Citation Nr: 1760680	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post right great toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In December 2014, the RO increased the noncompensable disability rating for right great toe fracture to 10 percent as of August 20, 2014.  In a February 2016 rating decision, the RO granted service connection for bilateral pes planus and assigned a rating of 50 percent effective August 8, 2014.  A July 2016 rating decision then determined that there was clear and unmistakable error in the February 2016 rating decision in the assignment of separate ratings for bilateral pes planus and status post fracture of the right great toe.  A combined 50 percent rating from August 8, 2015 was assigned.


FINDING OF FACT

On October 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through her authorized representative that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran's representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for status post right great toe fracture is dismissed.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


